Exhibit 10.9

__________



 

 

 

 

 

 

CEO EXECUTIVE SERVICES AGREEMENT



 

 

 

 

 

 

Between

:





NATURALLY ADVANCED TECHNOLOGIES INC.



And

:





KENNETH BARKER



 

Dated for reference August 24, 2009 as fully executed on this 26th day of
October, 2009



 

 

Naturally Advanced Technologies Inc.


Suite 402 - 1008 Homer Street, Vancouver, British Columbia, Canada, V6B 2X1



__________





--------------------------------------------------------------------------------



CEO EXECUTIVE SERVICES AGREEMENT



 

                       THIS CEO EXECUTIVE SERVICES AGREEMENT

is made and dated for reference effective as at August 24, 2009 (the "Effective
Date") as fully executed on this 26th day of October, 2009.





 

BETWEEN

:





NATURALLY ADVANCED TECHNOLOGIES INC.

, a
company incorporated under the laws of the Province of British
Columbia, Canada, and having an executive office and an address
for notice and delivery located at Suite 402 - 1008 Homer Street,
Vancouver, British Columbia, Canada, V6B 2X1





(the

"Company");



OF THE FIRST PART



AND

:





KENNETH BARKER

, businessman, of Oregon, U.S.A.





(the

"Executive");



OF THE SECOND PART



(the Executive and the Company being hereinafter singularly also
referred to as a "Party" and collectively referred to as the "Parties"
as the context so requires).



 

WHEREAS

:





A.                     The Company is a reporting company incorporated under the
laws of the Province of British Columbia, Canada, whose common shares are
presently listed for trading on both the United States Over-the-Counter Bulletin
Board market and the TSX Venture Exchange;



B.                     The Executive, the present Chief Executive Officer and a
Director of the Company has experience in and specializes in providing reporting
and non-reporting companies with valuable corporate management services;



C.                     The Company and its various subsidiaries are involved in
the product-focused business of specializing in the development of proprietary
technology for the production of bast fibers and fabrics (collectively, the
"Business"); and, as a consequence thereof, the Company is hereby desirous of
continuing to retain the Executive as the Chief Executive Officer of the Company
and the Executive is hereby desirous of accepting such position in order to
provide such corporate management related services to the Company and its
various subsidiaries as may be necessary for the ongoing maintenance and
development of the Company's and its various subsidiaries' respective Business
interests during the continuance of this agreement (collectively, the "General
Services");



D.

                    Previously, the Company and the Executive's company,
Meriwether Accelerators, LLC, entered into a CEO Executive Services Agreement
effective August 24, 2008 (the "2008 CEO Agreement") and the initial term of the
2008 CEO Agreement expired on August 24, 2009;





--------------------------------------------------------------------------------



- 2 -



E.

                    As the majority of the Executive's work is now dedicated to
the Company, both the Executive and the Company now wish to enter into an
agreement directly with each other setting out the terms of the agreement
between the Parties in writing;





F.

                    The Parties hereby acknowledge and agree that there have
been various discussions, negotiations, understandings and agreements between
them relating to the terms and conditions of the General Services and,
correspondingly, that it is their intention by the terms and conditions of this
agreement (the "Agreement") to hereby replace, in their entirety, all such prior
discussions, negotiations, understandings and agreements with respect to the
General Services; and





G.

                    The Parties hereto have agreed to enter into this Agreement
which replaces, in its entirety, all such prior discussions, negotiations,
understandings and agreements, and, furthermore, which necessarily clarifies
their respective duties and obligations with respect to the within General
Services to be provided hereunder, all in accordance with the terms and
conditions of this Agreement;





 

                       NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:



 

Article 1
DEFINITIONS AND INTERPRETATION



1.1                  Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)

     "Agreement" means this CEO Executive Services Agreement as from time to
time supplemented or amended by one or more agreements entered into pursuant to
the applicable provisions hereof, together with any Schedules attached hereto;





(b)

     "Board of Directors" means the Board of Directors of the Company as duly
constituted from time to time;





(c)

     "Business" has the meaning ascribed to it in recital "C." hereinabove.





(d)

     "business day" means any day during which Canadian Chartered Banks are open
for business in the City of Vancouver, Province of British Columbia, Canada;





(e)

     "Companies" means the Company and each of its subsidiaries;





(f)

     "Company" means Naturally Advanced Technologies Inc., a company
incorporated under the laws of the Province of British Columbia, Canada, or any
successor company, however formed, whether as a result of merger, amalgamation
or other action;





(g)

     "Company's Non-Renewal Notice" has the meaning ascribed to it in section
"3.2" hereinbelow;





(h)

     "Date of Grant" has the meaning ascribed to it in section "4.3"
hereinbelow;





--------------------------------------------------------------------------------



- 3 -



(i)

     "Deliverables" has the meaning ascribed to it in section "4.3" hereinbelow;





(j)

     "Effective Date" has the meaning ascribed to on the face page of this
Agreement;





(k)

     "Effective Termination Date" has the meaning ascribed to it in each of
sections "3.3", "3.4", "3.5", "3.6" and "5.6" hereinbelow;





(l)

     "Exchange Act" has the meaning ascribed to it in section "4.3" hereinbelow;





(m)

     "Executive" means Kenneth Barker;





(o)

     "Executive Materials" has the meaning ascribed to it in section "5.7"
hereinbelow;





(q)

     "Exercise Term" has the meaning ascribed to it in section "4.3"
hereinbelow;





(r)

     "Expenses" has the meaning ascribed to it in section "4.2" hereinbelow;





(s)

     "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;





(t)

     "Form S-8 Registration Statement" has the meaning ascribed to it in section
"4.3" hereinbelow;





(u)

     "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;





(v)

     "Indemnified Party" has the meaning ascribed to it in section "6.1"
hereinbelow;





(w)

     "Initial Vesting Date" has the meaning ascribed to it in section "4.3"
hereinbelow;





(x)

     "Notice of Termination" has the meaning ascribed to it in each of sections
"3.3", "3.4", "3.5" and "5.6" hereinbelow;





(y)

     "Option" has the meaning ascribed to it in section "4.3" hereinbelow;





(z)

     "Option Plan" has the meaning ascribed to it in section "4.3" hereinbelow;





(aa)

   "Option Shares" has the meaning ascribed to it in section "4.3" hereinbelow;





(ab)

   "Parties" or "Party" means, individually and collectively, the Company,
and/or the Executive, as the context so requires, together with each of their
respective successors and permitted assigns as the context so requires;





(ac)

   "Property" has the meaning ascribed to it in section "5.7" hereinbelow;





(ad)

   "Registration Statement" has the meaning ascribed to it in section "4.3"
hereinbelow;





(ae)

   "Regulatory Approval" means the acceptance for filing, if required, of the
transactions contemplated by this Agreement by the Regulatory Authorities;





--------------------------------------------------------------------------------



- 4 -



(af)

   "Regulatory Authorities" and "Regulatory Authority" means, either singularly
or collectively as the context so requires, such regulatory agencies who have
jurisdiction over the affairs of either of the Companies and/or the Executive
and including, without limitation, all regulatory authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated by this Agreement;





(ag)

   "SEC" has the meaning ascribed to it in section "4.3" hereinbelow;





(ah)

   "Securities Act" has the meaning ascribed to it in section "4.3" hereinbelow;
and





(ai)

   "subsidiary" means any company or companies of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
directors of such company or companies) are for the time being owned by or held
for that company and/or any other company in like relation to that company and
includes any company in like relation to the subsidiary.





1.2                  Interpretation. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:



(a)

     the words "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
section or other subdivision of this Agreement;





(b)

     any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and





(c)

     words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.





 

Article 2


GENERAL SERVICES AND DUTIES OF THE EXECUTIVE





2.1                  General Services. During the continuance of this Agreement
the Company hereby agrees to retain the Executive as the Chief Executive Officer
of the Company and to any or all of the Company's subsidiaries, as the case may
be, and as may be determined by the Board of Directors in its sole and absolute
discretion from time to time, and the Executive hereby agrees to be subject to
the direction and supervision of, and to have the authority as is delegated to
the Executive by, the Board of Directors consistent with such positions, and the
Executive also agrees to accept such positions in order to provide such
corporate management related services as the Board of Directors shall, from time
to time, reasonably assign to the Executive and as may be necessary for the
ongoing maintenance and development of the Companies' various Business interests
during the continuance of this Agreement (collectively, the "General Services");
it being expressly acknowledged and agreed by the Parties hereto that the
Executive shall commit and provide to the Company the General Services for which
the Company, as more particularly set forth hereinbelow, hereby agrees to pay
and provide to the order and direction of the Executive each of the proposed
compensation amounts as set forth in Article "4" hereinbelow.



                       In this regard it is hereby acknowledged and agreed that
the Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Board of Directors, or upon
the advice or instructions of such director or officer of the Company as the
Board of Directors shall, from time to time, in order to initiate, coordinate
and implement the General Services as contemplated herein subject, at all times,
to the final direction and supervision of the Board of Directors.



--------------------------------------------------------------------------------



- 5 -



2.2                  Additional duties respecting the General Services. Without
in any manner limiting the generality of the General Services to be provided as
set forth in section "2.1" hereinabove, it is hereby also acknowledged and
agreed that the Executive will, during the continuance of this Agreement,
provide for the performance of said General Services faithfully, diligently, to
the best of the Executive's abilities and in the best interests of the Companies
and, furthermore, that the Executive's time will be prioritized at all times for
the Companies in that regard.



2.3                  Adherence to rules and policies of the Companies. The
Executive hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Executive as the Chief Executive Officer of the
Company.



 

Article 3
EFFECTIVENESS, INITIAL TERM, RENEWAL AND TERMINATION



3.1                  Effectiveness and Initial Term of the Agreement. This
Agreement becomes effective on the Effective Date hereinabove, however, is
subject, at all times, to the Company's prior receipt, if required, of
Regulatory Approval from each of the Regulatory Authorities to the terms and
conditions of and the transactions contemplated by this Agreement. The initial
term of this Agreement is for a period commencing on the Effective Date hereof
and ending at the close of business (Vancouver, British Columbia, Canada, time)
on the date which is one year from the Effective Date hereof (the "Initial
Term").



3.2                  Renewal by the Company after the Initial Term. Subject at
all times to sections "3.3", "3.4", "3.5" and "5.6" hereinbelow, this Agreement
shall renew automatically if not specifically terminated in accordance with the
following provisions. The Company agrees to notify the Executive in writing at
least 30 calendar days prior to the end of the Initial Term of its intent not to
renew this Agreement (the "Company's Non-Renewal Notice"). Should the Company
fail to provide a Company's Non-Renewal Notice this Agreement shall
automatically renew on a month-to-month term renewal basis after the Initial
Term until otherwise specifically renewed in writing by each of the Parties
hereto for the next one-month term of renewal or, otherwise, terminated upon
delivery by the Company of a corresponding and follow-up 30 calendar day
Company's Non-Renewal Notice in connection with and within 30 calendar days
prior to the end of any such one-month term renewal period. Any such renewal on
a one-month basis shall be on the same terms and conditions contained herein
unless modified and agreed to in writing by the Parties in advance.



3.3                  Termination without cause by the Executive. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Executive at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Executive to the Company of
prior written notice of his intention to do so (the "Notice of Termination"
herein) at least 30 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Executive's
ongoing obligation to provide the General Services will continue only until the
Effective Termination Date and, subject to the following, the Company's ongoing
obligation to provide and to pay to the Executive all of the amounts otherwise
payable to the Executive under Article "4" hereinbelow will continue only until
the Effective Termination Date.



--------------------------------------------------------------------------------



- 6 -



3.4                  Termination without cause by the Company. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Company at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Company's delivery to the
Executive of prior written notice of its intention to do so (the "Notice of
Termination" herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Executive's ongoing obligation to provide the General Services will
immediately cease upon the date of the Notice of Termination, however, the
Company shall continue to be obligated to provide and to pay to the Executive
all of the amounts otherwise payable to the Executive under Article "4"
hereinbelow until the Effective Termination Date and including, without
limitation, the Executive's then right to exercise any vested portion of the
Option (as hereinafter determined) outstanding until the end of the exercise
term of the Option as set forth under Article "4" hereinbelow.



3.5                  Termination for cause by any Party. Notwithstanding any
other provision of this Agreement, this Agreement may be terminated by any of
the Parties hereto at any time upon written notice to the other Party of such
Party's intention to do so (the "Notice of Termination" herein) at least 10
calendar days prior to the effective date of any such termination (the end of
such ten-day period from such Notice of Termination being the "Effective
Termination Date" herein), and damages sought, if:



(a)     the other Party fails to cure a material breach of any provision of this
Agreement within 10 calendar days from its receipt of written notice from said
Party (unless such material breach cannot be reasonably cured within said 10
calendar days and the other Party is actively pursuing to cure said material
breach);



(b)     the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within ten calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 10 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)     the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)     the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 10 calendar days.



                       

In any such event the Executive's ongoing obligation to provide the General
Services will continue only until the Effective Termination Date and, subject to
the following, the Company's ongoing obligation to provide and to pay to the
Executive all of the amounts otherwise payable to the Executive under Article
"4" hereinbelow will continue only until the Effective Termination Date.





3.6                  Disability or death.

Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time by any Party within 10 calendar days after the death or
disability of the Executive, as a without fault termination (the resulting
effective date of any such termination being herein also the "Effective
Termination Date"). For the purposes of this Agreement the term "disability"
shall mean the Executive shall have been unable to provide the General Services
contemplated under this Agreement for a period of 30 calendar days, whether or
not consecutive, during any 365 calendar day period, due to a physical or mental
disability. A determination of disability shall be made by a physician
satisfactory to both the Executive and the Company; provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician whose determination as to disability shall be binding on all
Parties. In the event that the Executive's position is terminated by death or
because of disability pursuant to this Agreement, the Company shall pay to the
estate of the Executive all amounts to which the Executive would otherwise be
entitled under Article "4" hereinbelow until the Effective Termination Date.





--------------------------------------------------------------------------------



- 7 -



3.7                  Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the various Business
interests of the Companies shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.2",
"3.3", "3.4", "3.5", "3.6" hereinabove and section "5.6" hereinbelow shall
survive the termination of this Agreement.



 

Article 4
COMPENSATION OF THE EXECUTIVE



4.1                  Fee. It is hereby acknowledged and agreed that the
Executive shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated during the continuance of this Agreement to the termination of the
same by way of the payment by the Company to the Executive, or to the further
order or direction of the Executive as the Executive may determine, in the
Executive's sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fee of U.S. $15,000.00 (the "Fee"); with all
such Fees being be due and payable by the Company to the Executive, or to the
further order or direction of the Executive as the Executive may determine, in
the Executive's sole and absolute discretion, and advise the Company of prior to
any such Fee payment, bi-monthly and on or about the fifteenth and thirtieth day
of each month of the then monthly period of General Services during the
continuance of this Agreement.



4.2                  Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Executive shall also be reimbursed for all direct, reasonable
expenses actually and properly incurred by the Executive for the benefit of the
Company (collectively, the "Expenses"); and which Expenses, it is hereby
acknowledged and agreed, shall be payable by the Company to the order, direction
and account of the Executive as the Executive may designate in writing, from
time to time, in the Executive's sole and absolute discretion, as soon as
conveniently possible after the prior delivery by the Executive to the Company
of written substantiation on account of each such reimbursable Expense.



4.3                  Vesting Option predicated on certain Deliverables. Subject
to the following pre-delivery and vesting provisions, and as soon as reasonably
practicable after the prior and ongoing attainment by the Company, with the
direct assistance of the Executive, of certain pre-determined corporate
development milestones by the Company (collectively, the "Deliverables"); a
complete listing of such Deliverables having been agreed upon by the Parties
hereto in advance and in writing with the execution of this Agreement (in each
case herein being a "Date of Grant"), it is hereby acknowledged and agreed that
the Executive will be granted, subject to the rules and policies of the
Regulatory Authorities and applicable securities legislation, the terms and
conditions of the Company's 2008 fixed share option plan (the "Option Plan") and
subject to the final determination of the Company's Compensation Committee,
acting reasonably, the right and option (the "Option") to purchase an aggregate
of up to 500,000 common shares of the Company (each an "Option Share")
immediately upon the Date of Grant in each such instance; which is again to
occur as soon as reasonably practicable after the attainment by the Company of
the stated Deliverables; at an exercise price of US$1.17 (CDN$1.21) Option Share
and for a period of up to five years from the Date of Grant in each such
instance on the following vesting terms and conditions:



--------------------------------------------------------------------------------



- 8 -



(a)     300,000 Option Shares, or a portion thereof, to be granted at the sole
discretion of the Company's Compensation Committee based on a subjective
evaluation of the Executive's performance in relation to the broad objectives
previously agreed to by the Parties and subject to the provisions and vesting
schedule set out in the Option Plan; and



(b)     if the Company's stock price reaches a sustained level (which the
Parties previously agreed to be three months) of US$3.00 per share, at the
discretion of the Company's Compensation Committee, the above mentioned
subjective evaluation set out in subsection 4.3(a) may be overridden and 300,000
options shall be granted automatically and another 200,000 options may be
granted as a bonus for a total of 500,000 options, all such Options will still
be subject to the provisions and vesting schedule set out in the Option Plan,



                       

In this regard, and subject also to the following, it is hereby acknowledged and
agreed that the exercise of any of the Option shall be subject, at all times, to
such resale provisions as may then be contained in the Company's Option Plan and
as may be finally determined by the Board of Directors, acting reasonably.
Notwithstanding the foregoing, in accordance with Section 3.10 of the Option
Plan, it is hereby also acknowledged and agreed that, in the event that this
Agreement is terminated in accordance with either of sections "3.2", "3.3",
"3.4" or "5.6" herein, the Executive will have 30 days from the Effective
Termination Date to exercise such vested portion of the within and remaining
Option which shall have then not been exercised on the Effective Termination
Date.





                       

In this regard, and in accordance with the terms and conditions of each final
form of Option agreement(s), the Parties hereby also acknowledge and agree that:





(A)     Filings in accordance with TSX Venture Exchange Policy 4.4: upon the
granting of the Options the Parties agree to complete all filings required by
Policy 4.4 of the TSX Venture Exchange no later than the end of the month in
which the options are granted;



(B)     Registration of Option Shares under the Options: the Company expects to
file with the United States Securities and Exchange Commission (the "SEC") a
registration statement on Form S-8 (the "Form S-8 Registration Statement")
within 120 calendar days of initial Date of Grant and covering the issuance of
all Option Shares of the Company underlying the then vested and issued Option,
and such Form S-8 Registration Statement shall comply with all requirements of
the United States Securities Act of 1933, as amended (the "Securities Act"). In
this regard the Company shall use its best efforts to ensure that the Form S-8
Registration Statement remains effective as long as such vested and issued
Option is outstanding, and the Executive fully understands and acknowledges that
these Option Shares will be issued in reliance upon the exemption afforded under
the Form S-8 Registration Statement which is available only if the Executive
acquires such Option Shares for investment and not with a view to distribution.
The Executive hereby acknowledges that he is familiar with the phrase "acquired
for investment and not with a view to distribution" as it relates to the
Securities Act and the special meaning given to such term in various releases of
the SEC;



(C)

     Section 16 compliance: only if applicable, the Company shall ensure that
all grants of the Option are made to ensure compliance with all applicable
provisions of the exemption afforded under Rule 16b-3 promulgated under the
United States Securities and Exchange Act of 1934, as amended (the "Exchange
Act"). Without limiting the foregoing, the Company shall have an independent
committee of the Board of Directors approve each grant of the Option to the
Executive and, if required, by the applicable Regulatory Authorities and the
shareholders of the Company. The Company shall file, on behalf of the Executive,
all reports required to filed with the SEC pursuant to the requirements of
Section 16(a) under the Exchange Act and applicable rules and regulations;





--------------------------------------------------------------------------------



- 9 -



(D)

     Disposition of any Option Shares: the Executive further acknowledges and
understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Executive agrees that the Executive
shall in no event make any disposition of all or any portion of the Option
Shares which the Executive may acquire hereunder unless and until:





(i)     there is then in effect a "Registration Statement" under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said Registration Statement; or



(ii)    (a) the Executive shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Executive shall
have furnished the Company with an opinion of the Executive's own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Executive's counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Executive of such concurrence; and



(E)     Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Executive shall be
entitled to exercise any portion of the vested Option granted hereunder and pay
for the same by way of the prior agreement of the Executive, in the Executive's
sole and absolute discretion, and with the prior knowledge of the Company, to
settle any indebtedness which may be due and owing by the Company under this
Agreement in payment for the exercise price of any Option Shares acquired
thereunder. In this regard, and subject to further discussion as between the
Company and the Executive, together with the prior approval of the Board of
Directors and the establishment by the Company of an Option Plan predicated upon
the same, it is envisioned that, when the Company is in a position to afford the
same, the Company may adopt certain additional "cashless exercise" provisions
respecting the granting and exercise of incentive stock options during the
continuance of this Agreement.



4.4                  Payment of compensation as a non-taxable consultant. It is
hereby acknowledged and agreed that the Executive will be classified as a
non-taxable consultant of the Company for all purposes. In this regard, and for
all matters relating to this Agreement therefore, the Executive will be a
consultant of the Company under the meaning or application of any and all
applicable federal and state unemployment, insurance and workers' compensation
laws, and otherwise.





--------------------------------------------------------------------------------



- 10 -



Article 5
ADDITIONAL OBLIGATIONS OF THE EXECUTIVE



5.1                  Reporting. At such time or times as may be required by the
Board of Directors, acting reasonably, the Executive will provide the Board of
Directors with such information concerning the results of the Executive's
General Services and activities hereunder for the previous month as the Board of
Directors reasonably require.



5.2                  Non-competition. During the continuance of this Agreement,
and for a period of twelve months following the termination of this Agreement in
accordance with either of sections

"3.2", "3.3", "3.4", "3.5", "3.6" or "5.6" hereunder, the Executive shall not
enter into any agreement with any third party whose primary business is the
manufacture and distribution of natural or organic fibers to provide services
similar to those provided by the Executive to the Company under this Agreement.





5.3                  Confidentiality. The Executive will not, except as
authorized or required by the Executive's duties hereunder, reveal or divulge to
any person or entity any information concerning the organization, business,
finances, transactions or other affairs of the Companies which may come to the
Executive's knowledge during the continuance of this Agreement, and the
Executive will keep in complete secrecy all confidential information entrusted
to the Executive and will not use or attempt to use any such information in any
manner which may injure or cause loss either directly or indirectly to the
Business interests. This restriction will continue to apply after the
termination of this Agreement without limit in point of time but will cease to
apply to information or knowledge which may come into the public domain.



5.4                  Compliance with applicable laws. The Executive will comply
with all Canadian, U.S. and foreign laws, whether federal, provincial or state,
applicable to the Executive's duties hereunder and, in addition, hereby
represents and warrants that any information which the Executive may provide to
any person or company hereunder will, to the best of the Executive's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



5.5                  Opinions, reports and advice of the Executive. The
Executive acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Executive to the Companies in connection
with the Executive

's engagement hereunder are intended solely for the Company's benefit and for
the Company's uses only, and that any such written and oral opinions, reports,
advice and information are, except as specifically provided in section "5.7"
hereinbelow, the exclusive property of the Company. In this regard the Executive
covenants and agrees that the Companies may utilize any such opinion, report,
advice and materials for any other purpose whatsoever and, furthermore, may
reproduce, disseminate, quote from and refer to, in whole or in part, at any
time and in any manner, any such opinion, report, advice and materials in the
Company's sole and absolute discretion. The Executive further covenants and
agrees that no public references to the Executive or disclosure of the
Executive's role in respect of the Companies may be made by the Executive
without the prior written consent of the Board of Directors in each specific
instance and, furthermore, that any such written opinions, reports, advice or
materials shall, unless otherwise required by the Board of Directors, be
provided by the Executive to the Companies in a form and with such substance as
would be acceptable for filing with and approval by any Regulatory Authority
having jurisdiction over the affairs of the Companies from time to time.





--------------------------------------------------------------------------------



- 11 -



5.6                  Executive

's business conduct. The Executive warrants that the Executive shall conduct the
business and other activities in a manner which is lawful and reputable and
which brings good repute to the Companies, the Business interests and the
Executive. In particular, and in this regard, the Executive specifically
warrants to provide the General Services in a sound and professional manner such
that the same meets superior standards of performance quality within the
standards of the industry or as set by the specifications of the Company. In the
event that the Company has a reasonable concern that the business as conducted
by the Executive is being conducted in a way contrary to law or is reasonably
likely to bring disrepute to the Business interests or to the Companies' or the
Executive's reputation, the Company may require that the Executive make such
alterations in the Executive's business conduct or structure, whether of
management or Board representation or employee or sub-licensee representation,
as the Board of Directors may reasonably require, in its sole and absolute
discretion, failing which the Company, in its sole and absolute discretion, may
terminate this Agreement upon prior written notice to the Executive to do so
(the "Notice of Termination" herein) at least 10 calendar days prior to the
effective date of any such termination (the end of such 10-day period from such
Notice of Termination being the "Effective Termination Date" herein). In any
such event the Executive's ongoing obligation to provide the General Services
will continue only until the Effective Termination Date and, subject to the
following, the Company's ongoing obligation to provide and to pay to the
Executive all of the amounts otherwise payable to the Executive under Article
"4" hereinabove will continue until the Effective Termination Date. In the event
of any debate or dispute as to the reasonableness of the Board of Directors'
request or requirements, the judgment of the Board of Directors shall be deemed
correct until such time as the matter has been determined by arbitration in
accordance with Article "8" hereinbelow.





5.7                  Right of ownership to the Business and related Property.
The Executive hereby acknowledges and agrees that any and all Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the

"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the General Services or the operation of the
Business contemplated by this Agreement, confers or shall be deemed to confer
upon the Executive any interest whatsoever in and to any of the Property. In
this regard the Executive hereby further covenants and agrees not to, during or
after the Initial Term and the continuance of this Agreement, contest the title
to any of the Property interests, in any way dispute or impugn the validity of
the Property interests or take any action to the detriment of the Company's
interests therein. The Executive acknowledges that, by reason of the unique
nature of the Property interests, and by reason of the Executive's knowledge of
and association with the Property interests during the Initial Term and during
the continuance of this Agreement, the aforesaid covenant, both during the
Initial Term of this Agreement and thereafter, is reasonable and commensurate
for the protection of the legitimate Business interests of the Companies. As a
final note, the Executive hereby further covenants and agrees to immediately
notify the Company of any infringement of or challenge to the any of the
Property interests as soon as the Executive becomes aware of the infringement or
challenge. Notwithstanding the Company's ownership of the Property, the Parties
acknowledge and agree that the Property may contain certain proprietary
Executive materials or elements which shall remain the property of the Executive
(collectively, the "Executive Materials"). Executive Materials are generally
used or provided to the clients of the Executive in the normal course of
delivering his consulting services and include, but are not limited to,
processes, techniques and know how, and all intellectual property rights
contained herein. The Executive grants to the Company a non-exclusive,
non-transferable license to use the Executive Materials embodied within the
Property.





--------------------------------------------------------------------------------



- 12 -



                       

The Executive hereby assigns to the Company, exclusive of the Executive
Materials, his right, title and interest throughout the world in and to all work
performed, writings, formulas, designs, models, drawings, photographs, design
inventions, and other inventions, made, conceived, or reduced to practice or
authored by the Executive or by the Executive's employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Companies either received or used by the Executive during
the performance of this Agreement or any extension or renewal thereof. The
Executive shall promptly disclose to the Company all works, writings, formulas,
designs, models, photographs, drawings, design inventions and other inventions
made, conceived or reduced to practice, or authored by the Executive or the
Executive's employees as set forth above. The Executive shall sign, execute and
acknowledge, or cause to be signed, executed and acknowledged, at the Company's
cost and expense, applicable patent, trademark or copyright protection
throughout the world upon all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions; title to which
the Company acquires in accordance with the provisions of this section, subject
to the Executive's sole and exclusive rights in the Executive Materials. The
Executive has acquired or shall acquire from each of the Executive's employees,
if any, the necessary rights to all such works, writings, formulas, designs,
models, drawings, photographs, design inventions and other inventions made by
such employees within the scope of their employment by the Executive in
performing the General Services under this Agreement. The Executive shall seek
to obtain the reasonable cooperation of each such employee to secure to the
Company's or its nominee's the rights to such works, writings, formulas,
designs, models, drawings, photographs, design inventions and other inventions
as the Company may acquire in accordance with the provisions of this section.





 

Article 6
INDEMNIFICATION AND LEGAL PROCEEDINGS



6.1                  Indemnification. The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, employees, consultants, associates, counsel and
agents (each such party being an

"Indemnified Party") harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.





6.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



6.3                  Claim of indemnification. The Parties hereto agree to waive
any right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



6.4                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party

's obligation of indemnification hereunder unless (and only to the extent that)
such failure results in a forfeiture by the relevant Party of substantive rights
or defenses.





6.5                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



6.6                  Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



--------------------------------------------------------------------------------



- 13 -



(a)

     such counsel has been authorized by the relevant Party;





(b)

     the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;





(c)

     the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or





(d)

     there are one or more legal defenses available to the Indemnified Party
which are different from or in addition to those available to any Party hereto.





6.7                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



 

Article 7


FORCE MAJEURE





7.1                  Events. If either Party hereto is at any time either during
this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.



7.2                  Notice. A Party shall within three calendar days give
notice to the other Parties of each event of force majeure under section

"7.1" hereinabove, and upon cessation of such event shall furnish the other
Parties with notice of that event together with particulars of the number of
days by which the obligations of that Party hereunder have been extended by
virtue of such event of force majeure and all preceding events of force majeure.










--------------------------------------------------------------------------------



- 14 -



Article 8


ARBITRATION





8.1                  Matters for arbitration. Except for matters of indemnity or
in the case of urgency to prevent material harm to a substantive right or asset,
the Parties agree that all questions or matters in dispute with respect to this
Agreement shall be submitted to arbitration pursuant to the terms hereof. This
provision shall not prejudice a Party from seeking a Court order or assistance
to garnish or secure sums or to seek summary remedy for such matters as counsel
may consider amenable to summary proceedings.



8.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days

' prior written notice of its intention to do so to the other Parties together
with particulars of the matter in dispute. On the expiration of such five
business days the Party who gave such notice may proceed to refer the dispute to
arbitration as provided for in section "8.3" hereinbelow.





8.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the scope of the rules of the Arbitration Service of Portland; whose rules
and regulations shall govern the applicable arbitration. The chairperson, or in
the case where only one arbitrator is appointed, the single arbitrator, shall
fix a time and place in Portland, Oregon, U.S.A., for the purpose of hearing the
evidence and representations of the Parties, and the chairperson shall preside
over the arbitration and determine all questions of procedure not provided for
by the Arbitration Act or this section. After hearing any evidence and
representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.



8.4                  Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 9


GENERAL PROVISIONS





9.1                  Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, expectation, negotiation, representation or understanding, whether
oral or written, express or implied, statutory or otherwise, between the Parties
with respect to the subject matter of this Agreement.



9.2                  No assignment. This Agreement may not be assigned by any
Party hereto except with the prior written consent of the other Parties.



--------------------------------------------------------------------------------



- 15 -



9.3                  Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a recognized post office and
addressed to the Party entitled to receive the same, or delivered to such Party,
at the address for such Party specified on the front page of this Agreement. The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.



9.4                  Time of the essence. Time will be of the essence of this
Agreement.



9.5                  Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



9.6                  Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States
of America.



9.7                  Further assurances. The Parties will from time to time
after the execution of this Agreement make, do, execute or cause or permit to be
made, done or executed, all such further and other acts, deeds, things, devices
and assurances in law whatsoever as may be required to carry out the true
intention and to give full force and effect to this Agreement.



9.8                  Representation and costs. It is hereby acknowledged by each
of the Parties hereto that they are individually responsible for obtaining
independent legal advice with respect to the review and execution of this
Agreement. It is also hereby acknowledge that each Party to this Agreement will
bear and pay its own costs, legal and otherwise, in connection with its
respective review and execution of this Agreement.



9.9                  Applicable law. This Agreement shall be governed by the
laws of the State of Oregon, U.S.A., and applicable United States federal law.



9.10                Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and effect as of the date upon which the
ruling becomes final).



9.11                Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



9.12                Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.



9.13                No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



--------------------------------------------------------------------------------



- 16 -



9.14                Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)

     be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;





(b)

     be relied upon as a consent to or waiver of any other breach or default of
the same or any other obligation;





(c)

     constitute a general waiver under this Agreement; or





(d)

     eliminate or modify the need for a specific consent or waiver pursuant to
this section in any other or subsequent instance.





 

                       IN WITNESS WHEREOF each of the Company and the Executive

's Company has duly executed this Agreement as of the Effective Date first
provided hereinabove.





 

The Common Seal of NATURALLY ADVANCED TECHNOLOGIES INC., the Company herein, was
hereunto affixed in the presence of:




"Guy Prevost"
Authorized Signatory



)


)
)
)
)
)
)
)









(C/S)




 

 

SIGNED, SEALED and DELIVERED by KENNETH BARKER, the Executive:





"Kenneth Barker"
KENNETH BARKER

)


)
)
)
)
)
)
)
)
)









__

